DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Preliminary Amendment filed on May 5, 2020, claims 1-15 are pending.

Claim Objections
Claim 7 is objected to because of the following informalities:  The term “two opposite sides of the first display unit” should be recited as --two opposite side edges of the first display unit --, so as to overcome the typographic error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carlus (US Pub. No. 2016/0307480 A1) in view of Kummer et al (US Pub. No. 2012/0280924 A1).
Regarding claim 1, Figs. 2 and 3 of Carlus broadly discloses the suitcase (i.e. the luggage item 2) comprising a case body (i.e. the shell 8), the case body being provided with rolling wheels  and a pull rod , wherein a foldable display screen (i.e. the electronic display device 11) is provided on an outer surface of the case body.  It is noted that the teaching of Carlus does not specifically disclose at least one second display unit as required.  However, Figs. 5A-6C of Kummer et al broadly discloses that the display screen comprises a fixed first display unit (i.e. the 2nd screen portion 506, 606) and at least one second display unit (i.e. the 1st screen portion 504, 604) which is foldable relative to the first display unit, when the display screen is in the folded state, the at least one second display unit is folded on and overlapped with the first display unit, after the at least one second display unit is unfolded relative to the first display unit, the display screen is in the unfolded state, and the display area of the display screen is equal to the sum of the first display unit and the at least one second display unit (see Figs. 5D and 6D).  Hence, it would have been obvious before the effective filing date of the claimed invention to a the different size of the display screen for increasing the visibility of the information on the screen.
Regarding claim 2, the teaching of Kummer et al broadly discloses that the display screen is a flexible display screen (i.e. the display is bendable or foldable; see [0043]). 
Regarding claim 3, Figs. 3A and 4 of Lee et al broadly discloses that the display screen is provided on a front surface (i.e. the electronic display device 11 on the first outer surface), a rear surface (i.e. the electronic display device 20 on the second outer surface 1 9) or two side surfaces of the case body. 
Regarding claim 4, Figs. 5A-6C of Kummer et al broadly discloses that the at least one second display unit (i.e. the 1st screen portion 504, 604) is a single one, the second display unit is rotatably connected with a side edge of the first display unit (i.e. the 2nd screen portion 506, 606), and in the unfolded state (see Figs. 5B or 6B), the second display unit is located at one side of the first display unit.
Regarding claim 5, Figs. 2 and 3 of Carlus broadly discloses that the display area of the first display unit wholly covers the outer surface of the case body on which the display screen is provided, and Figs. 5A-6C of Kummer et al broadly discloses that the display area of the second display unit is equal to that of the first display unit.
Regarding claim 6, it is noted that the teachings of Carlus and Kummer et al do not specifically disclose that the display area of the first display unit covers one half of the case body on which the display screen is provided, and the display area of the second display unit is equal to that of the first display unit as required.  However, such limitation of the display area of the 
Regarding claim 7, Figs. 7A and 7B of Kummer et al broadly discloses that at least one second display unit has two in number (i.e. the 1st panel 704 and the 3rd panel 707), the two second display units are rotatably connected to two opposite side edges of the first display unit (i.e. the 2nd panel 706), and in the unfolded state, the two second display unit are located at two opposite sides of the first display unit.
Regarding claim 8, Figs. 2 and 3 of Carlus broadly discloses that the display area of the first display unit wholly covers the outer surface of the case body, and Figs. 7A and 7B of Kummer et al broadly discloses that the display area of each second display unit is equal to that of the first display unit.
Regarding claim 9, it is noted that the teachings of Carlus and Kummer et al do not specifically disclose that the display area of each second display unit is one half of the display area of the first display unit as required.  However, such limitation of the display area of each second display unit is one half of the display area of the first display unit is considered the arbitrary obvious design choice, so as to provide the different size of the display area to cover the area of the case body.
Regarding claim 10, it is noted that the teachings of Carlus and Kummer et al do not specifically disclose that the display area of the first display unit covers one third of the outer surface of the case body on which the display screen is provided as required.  However, such limitation of the display area of the first display unit covers one third of the outer surface of the 
Regarding claim 12, Figs. 1 and 4 of Carlus broadly discloses that the suitcase (2) further comprises a wireless module (i.e. the communication device 29), the wireless module is used to connected to the Internet (i.e. the wide area network4) or the user's electronic device (i.e. the remote serve 3).
Regarding claim 13, Fig. 4 of Carlus broadly discloses that the positioning module (i.e. the position acquisition device 22) is used to locate the position of the suitcase (2) in real time the positioning information of the suitcase is sent to the user's electronic device (3) through the wireless module.
Regarding claim 14, Fig. 4 of Takayuki broadly discloses that the suitcase further comprises a processor, a memory and an operating system, the memory is connected to the processor, the display screen has touch input function (see [0084]-[0087]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carlus (US Pub. No. 2016/0307480 A1) in view of Kummer et al (US Pub. No. 2012/0280924 A1) and further in view of Diz et al (US Pub. No. 2015/0348347 A1).
Regarding claim 11, it is noted that the teachings of Carlus and Kummer et al do not specifically that the electric generator is connected with the battery and the rolling wheels, the electric generator is used to generate electricity under the driving of the rolling wheels for charging the battery as required.  However, the teaching of Diz et al broadly discloses that the electric generator is connected with the battery and the rolling wheels, the electric generator is used to generate electricity under the driving of the rolling wheels for charging the battery (see the power for the battery or the display screen when driving the rolling wheels.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carlus (US Pub. No. 2016/0307480 A1) in view of Kummer et al (US Pub. No. 2012/0280924 A1) and further in view of Takayuki (Japanese Pub. No. JP WO2012090335 A1).
Regarding claim 15, the electronic device as required.  However, Fig. 1 of Takayuki broadly discloses that the electronic device (2) and the suitcase (1) being connected wirelessly.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the suitcase of Carlus and Kummer et al with the feature of the electronic device as taught by Takayuki as both Carlus, Kummer et al and Takayuki are directed to the suitcase, so as to provide the communication between the electronic device and the suitcase.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

O’Donnell et al (US Pub. No. 2016/0255928 A1) teaches the motorized luggage.
Lu (US Pub. No. 2018/0087955 A1) discloses the trolley case capable of displaying weight in a static state.
Hesketh et al (US Pub. No. 2018/0329521 A1) teaches the application program mode based on device orientation.
Qi et al (US Pub. No. 2020/0000193 A1) discloses the smart luggage system.
Liu (Chinese Pub. No. CN105607397 A) teaches the noval portable multifunctional projection equipment.
Zhou (Chinese Pub. No. CN207383754 U) discloses the case and bag with name code-bar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOE H CHENG/
Primary Examiner
Art Unit 2626